EXHIBIT 10.27+




SERVICES AGREEMENT


This Services Agreement (“Agreement”), effective as of February 1, 2017
(“Effective Date”) is entered into by and between:


General Motors Holdings LLC (Customer or GM)
and
Telenav, Inc. (Supplier)


GM and Supplier are parties to a purchase order dated December 19, 2013 and
amendments thereto (“Product 1 Terms”) for the purchase and sale of products and
services described in the Exhibits thereto.


The parties wish to modify the Product 1 Terms by incorporating this Agreement
therein to cover additional Services as described in the Exhibits to this
Agreement. In the event of any conflict between the Product 1 Terms and those of
this Agreement, the terms of this Agreement shall control with respect to the
subject matter of the Services described in this Agreement.


Agreement


1. Statement of Work; Service Levels
Supplier agrees to provide the services (the “Services”) described in the
Statement of Work at the service levels described in the Service Levels Exhibit,
and in accordance with the terms of this Agreement. Services will be performed
by competent, properly trained and licensed personnel, and will be of
professional quality, consistent with generally accepted industry standards for
the performance of such services. Supplier shall ensure that it has all
necessary resources to provide the Services at the Service Levels. Supplier
agrees that Customer is entitled to obtain and use the Services for Customer
benefit and for the benefit of Customer’s Affiliates. Customer’s Affiliates and
their respective employees are entitled to use the Services in accordance with
this Agreement and have and are entitled to all rights, benefits, and
protections granted to Customer pursuant to this Agreement with respect to such
Services. Customer is responsible for compliance by Customer Affiliates with the
terms and conditions set forth in this Agreement. “Customer Affiliates” as used
herein means any company or entity in which Customer owns (directly or
indirectly) at least five percent (5%) of the voting stock.
 
2. Deliverables; Rights
Deliverables shall mean any works created for or on behalf of Customer or any
written work product and other materials that Supplier delivers to Customer (the
“Deliverables”). Customer shall be the owner of all rights in Deliverables,
including, but not limited to, domain names, trade names, trademarks, service
marks and copyrights, both as works in process and as finished products. Any
copyright covering such materials, if registered, shall be registered in the
name of Customer. Customer shall have the right to make use of the Deliverables,
as it shall determine, without payment of any compensation to Supplier other
than as provided in this Agreement.




[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------




To the extent that any preexisting materials of Supplier or any subcontractor of
Supplier is contained in the Deliverables or in any application programming
interfaces (APIs) provided by Supplier to Customer, Supplier grants to Customer
an irrevocable, worldwide, royalty-free, full-paid, perpetual license to such
preexisting materials. To the extent that Supplier utilizes any of its or a
subcontractor’s property (including, without limitation, any hardware or
software of Supplier or a subcontractor or any proprietary or confidential
information of Supplier or subcontractor or any trade secrets of Supplier or a
subcontractor) in performing Services under this Agreement, such property
remains the property of Supplier or its subcontractor and, except for the
license granted to Customer in the preceding sentence, Customer will acquire no
interest or right in such property.


Supplier represents and warrants that it has all necessary rights to grant
Customer the rights to the Deliverables as set forth above. Supplier will obtain
all necessary employee or third-party agreements to ensure that it has such
rights, including, without limitation, any moral rights.


Supplier agrees to defend, hold harmless and indemnify Customer, its successors
and customers against any third party claims of infringement (including patent,
trademark, copyright, industrial design right, or other proprietary right, or
misuse or misappropriation of trade secret) and resulting damages and expenses
(including reasonable attorney’s and other professional fees) arising in any way
in relation to the Services or the Deliverables. Supplier expressly waives any
claim against Customer that such infringement arose out of compliance with
Customer’s specification.


In the event an injunction is sought or obtained against use of any Deliverables
or in Customer’s opinion is likely to be obtained, Supplier will promptly, at
its option and expense, either (A) procure for Customers and assignees of this
Agreement, the right to continue to use the infringing Deliverables, or (B)
replace or modify the infringing Deliverables to make its use non-infringing
while being capable of performing the same function without degradation of
performance and without interference to end users. Supplier will have no
indemnity obligation under this section if the claim(s) of infringement is based
upon (i) a modification of the Deliverables made solely by Customer, a Customer
Affiliate, or a third party service provider without any direction or control of
Supplier or any knowledge of this intended use of the Deliverable; (ii) the
continued use of the Deliverables by Customer or a Customer Affiliate for
greater than a reasonable period of time after a non-infringing alternative with
no loss of functionality has been made available by Supplier for installation at
Supplier’s sole expense and without any interference to end users unless first
approved in writing by Customer; (iii) use of the Deliverables in violation of
the terms of this Agreement; or (iv) the use of the Deliverables (other than an
intended use known to Supplier) in combination with other software or data,
provided that the Deliverables are not any cause of a claim.


With respect to the above indemnification obligation, Customer shall (i) timely
notify Supplier in writing of any such claims; (ii) provide Supplier (at
Supplier’s expense) with reasonable assistance and all information in Customer’s
control as required to assist Supplier in defending such claims; (iii) grant to
Supplier reasonable control of the defense (with reasonable consultation with
Customer) and any settlement of any such claim, as long as any settlement does
not impose an obligation on Customer; and (iv) as long as Supplier is in full
satisfaction of its obligations under this Agreement, not make any agreement or
compromise materially affecting defense of the claim without prior written
consent of Supplier.


[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.    
Page 2 of 19







--------------------------------------------------------------------------------




 
3. Compensation; Payment; Taxes
A. Compensation
Customer will compensate Supplier for the Services as set forth on the schedule
attached as the Pricing and Compensation Exhibit. The payments set forth in the
Pricing and Compensation Exhibit are the full and complete compensation to be
paid Supplier for the Services and the Deliverables.


Supplier will be paid as set forth in this Agreement, but such payments may not
exceed the price estimate stated in the Pricing and Compensation Exhibit without
Customer’s written approval. Customer will also reimburse any reasonable and
necessary out-of-pocket travel costs in accordance with Customer’s Travel
Guidelines (a copy of which has been received by Supplier), as well as the cost
of any approved subcontracted Services. All such costs must be previously
approved by Customer in writing and will be billed without mark-up. Appropriate
supporting documentation must accompany all invoices.
B. Payment
Invoices shall be submitted by Supplier, and paid by Customer, in accordance
with the Statement of Work. Payment date shall be [*****], with disbursements
occurring on a [*****] payment cycle. Payment will be triggered upon Customer’s
receipt of (a) goods or (b) a valid invoice.


[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.    
Page 3 of 19







--------------------------------------------------------------------------------




C. Taxes
(i)    Definitions.
“Direct Tax” means any tax, fee, surcharge, or exaction of any other type which
are legally imposed on Supplier by a tax authority, including any tax on or
measured by Supplier’s income, gross receipts (including Ohio’s Commercial
Activity Tax), capital, net worth, franchise, privilege, property or any
employment-related tax imposed on Supplier.


“Tax” means Direct Tax, [*****], and any interest or penalty (or both) related
to Direct Taxes or [*****].


[*****]


“Telecommunication Charges” means any duty, levy, surcharge, fee, or similar
payable that is due to any governmental (other than a tax authority), or
collecting society or agency, by reason of telecommunications regulatory law or
other law.


(ii)    Tax Cooperation. The Parties will work together in good faith to
generate tax efficiencies and to minimize both Direct and [*****] related to
this Agreement. Except as provided in subsections (vii) and (viii), Supplier
will invoice the GM entity that receives the product or Service, and Supplier
will enter into any agreement necessary to ensure that the GM entity receiving
the product or Service is the entity invoiced including working together to
ensure delivery locations are correctly invoiced by product and/or service,
including within the US. If GM is audited for or assessed any tax related to
this Agreement, Supplier will cooperate with GM, which includes any or all of
the following: making relevant documents, records, or information available to
GM (as reasonably requested by GM), filing any relevant tax returns, or
contesting the imposition or assessment of any Tax.


(iii)    Direct Taxes. Supplier is responsible for its own Direct Taxes and may
not charge or otherwise recover Direct Taxes from GM. If a jurisdiction requires
GM to withhold Direct Tax from GM’s payment to Supplier, GM will provide
Supplier appropriate documentation and Supplier will apply the Direct Tax
withholding as a payment from GM to Supplier. In no event will GM “gross-up” any
payment for withheld Direct Taxes.


(iv)    [*****]


(v)    [*****]


(vi)    Supplier’s Subcontractor. Supplier will not rebill any Taxes charged
through any of Supplier’s subcontracting suppliers/service providers or incurred
by the Supplier in connection with the provision of products and/or Services
under this Agreement if such Tax is recoverable/creditable by Supplier or, if
not, the Tax would have been recoverable/creditable had the rebills been
structured through other entities (either the Supplier‘s or GM’s entities).




[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.    
Page 4 of 19







--------------------------------------------------------------------------------




(vii)    Local Participation Agreement and/or Purchase Order. If a GM entity is
located in the same country in which a Supplier entity sells or leases products
or performs Services (“Local GM Entity” and “Local Supplier Entity;” together,
the “Local Entities”), then, to the extent commercially feasible for Supplier
and upon written approval by Supplier, the invoices and payment will be by and
between the Local Entities at GM’s request. Any such local participation
agreement or local purchase order may be modified to comply with local laws.


(viii)    Cross-Border Invoicing. Notwithstanding anything in this Agreement to
the contrary, in the case where a GM entity is located in a country other than
the country in which a Supplier entity sells or leases products or performs
Services, invoices for such products and Services will be invoiced to and paid
by a GM entity of GM’s choice, to the extent commercially feasible for Supplier
and upon written approval by Supplier. If such case arises, a local
participation agreement or local purchase order may be required and may be
modified to comply with local laws.


(ix)    Property Taxes. Real and personal property taxes, assessments and other
property-related levies should be the responsibility of the owner of the real or
personal property. With respect to leases, Supplier will be responsible for
reporting equipment leases to GM and remitting any personal property tax on
leased equipment to the applicable taxing authority unless the Parties otherwise
agree. Such taxes will be separately stated on the invoice with supporting
detail provided by Supplier if required by GM.


(x)    Indemnity. Supplier agrees to pay and hold GM harmless for any Tax that
may be imposed as result of the failure or delay by Supplier to comply with any
tax legislation (law, rule or regulation) requirement. In case that GM is held
jointly responsible for Supplier’s failure, Supplier will pay for any associated
costs that GM must pay in relation to GM’s defense, including legal/consultant
fees, administrative and/or judicial expenses as well any litigation costs,
including the cost of any required guarantee, and/or deposit of a similar
nature.


(xi)    Customs. Credits or benefits resulting or arising from this Agreement,
including trade credits, rebate credits, export credits or the refund of duties,
taxes or fees, will belong to GM. Supplier will timely and accurately provide
all information necessary (including written documentation and/or electronic
transaction records) to permit GM to receive such benefits or credits, as well
as to fulfill its import and, where required by this Service Agreement, export
customs related obligations, origin marking or labeling requirements and local
content origin requirements, if any.


Supplier will undertake, in due time, such all necessary commercially reasonable
arrangements or carry out all formalities to ensure the goods contained in this
agreement are covered by any duty deferral or free trade zone program(s) of the
country of import or secure eligibility for duty preferential treatment under
any applicable trade agreement at the time the goods are imported. To the extent
such goods are determined to not be eligible for duty preferential treatment
after GM has filed a claim for such treatment, including determinations made
after GM has filed a claim for such treatment, Supplier will reimburse GM any
customs duty or fees that are imposed. Supplier and GM will cooperate with each
other to enable each to more accurately determine its own duty liability and to
minimize such liability to the extent legally permissible. Such cooperation
includes, but is


[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.    
Page 5 of 19







--------------------------------------------------------------------------------




not limited to, the exchange of information necessary to establish the value of
any prototypes or pre-production articles that either party moves across
borders.


Supplier will ensure compliance with the recommendations or requirements of all
applicable Authorized Economic Operator (AEO), governmental
security/anti-terrorism and enhanced border release programs (including, without
limitation, the United States’ Customs-Trade Partnership Against Terrorism
(C-TPAT), Canada’s Partners in Protection initiative and Mexico’s Neuvo Esquema
Empressa Certificadas (NECC) program). At request of GM or the appropriate
Customs Authority, Seller will certify in writing its compliance with the
foregoing.


Any importation of goods into a country should only be handled under the
Incoterm of Free Carrier “FCA” or Delivered at Place “DAP”. To the extent a
different Incoterm will be used, Supplier must notify and obtain agreement from
GM.


(xii)    Service Level Credits. Should Supplier receive any service level
credits, and/or similar type incentive, either directly or indirectly from third
party vendors for products and/or Services provided to GM, Supplier will apply a
credit in GM’s favor to the charges for the relevant products and/or Services in
an amount equal to the portion of the credits that are allocable to such
products and/or Services. Supplier agrees to provide documentation in relation
to these credits and the benefit provided to GM from these types of incentives.


(xiii)    Telecommunications Charges. Except to the extent that GM has provided
Supplier with an appropriate exemption certificate or other documentation (e.g.,
USF resale certificate), GM will be responsible for Telecommunication Charges
that lawfully apply to Services provided under this Agreement only if Supplier
informs GM of any and all Telecommunication Charges that apply in its
documentation (such as GM’s request for quotation, purchase order, or Supplier’s
quotation). GM will not be responsible for (and Supplier may not charge GM for)
any Telecommunications Charges that are not provided in this manner from
Supplier to the GM. Supplier will clearly identify Telecommunications Surcharges
on its invoices to GM, and will keep Telecommunications Charges separate from
Taxes.


4. Change Control
Supplier will perform change control functions to control and manage changes in
the operation of the Services, including any changes requested by Customer.
Supplier will be responsible for management and coordination of all changes to
the Services.
 
Supplier will employ procedures for change, coordination, review and reporting
that are designed to minimize the business impact and risk to Customer of any
change activity (“Change Control Procedures”). This effective change control
process will facilitate effective coordination and communication across groups,
sites and regions. Clear ownership for individual changes must be maintained
throughout the process, with regular and appropriate progress updates
communicated back to those affected.


Supplier will follow the Change Control Procedure described in the attached SOW
BPO G001 GM Governance Model Exhibit in order to uniquely identify, describe and
track the status of each


[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.    
Page 6 of 19







--------------------------------------------------------------------------------




change request. A Change Control Committee comprised of Supplier and Customer
representatives will review all requests. No change will be implemented without
Customer's approval except as may be necessary on a temporary basis to maintain
the continuity of the Services.


To the extent the proposed change can be reasonably accommodated within the
specified existing level of resources, not including overtime work, then being
used by Supplier in performing its obligations hereunder, and without
degradation of Supplier’s compliance with all applicable performance
requirements, the charges payable by Customer under the Agreement will not be
increased. To the extent a change proposed by either party will reduce
Supplier’s cost to fully perform its obligations hereunder, the charges payable
by Customer under the Agreement will be equitably adjusted to reflect such
projected cost savings. Any increase in price or time for performance resulting
from any proposed change will be equitably adjusted by Customer after receipt of
documentation in such form and detail as Customer may direct.


5. Confidentiality
For purpose of this Section 5, Customer Information means all information (oral
or written) and documents and data (in any medium) that have been furnished to
Supplier by Customer, or have been collected by Supplier in connection with the
Services, including, but not limited to, all end user data and “Personal
Information,” as defined in the Custody or Processing of Personal Information
Exhibit attached hereto. Customer is willing to disclose Customer’s Information
and to permit Supplier to collect Customer’s Information only with the
understanding that Supplier will maintain its confidentiality and will otherwise
comply with all provisions of this Agreement. Supplier acknowledges that
Customer's Information is being disclosed to Supplier for the sole purpose of
permitting Supplier to develop, perform, improve, enhance, and analyze the
Services, and agrees that without the prior written agreement of Customer, it
will not use or disclose Customer’s Information for any other purpose, including
without limitation, creation or development of any product, feature, or
capability not included in the Services for offer to third parties, and/or the
sale, sharing or monetization of, or creation of independent value as to, the
Customer Information. In addition, Supplier agrees that, except as may be
required by law, it will not disclose, disseminate or otherwise make available
Customer's Information to anyone, other than to those employees who have a need
to know it in order for Supplier to fulfill its obligations under this
Agreement, without the prior written agreement of Customer.


Supplier shall provide for the physical, managerial and electronic security of
Customer’s Information such that Customer’s Information is reasonably maintained
and secured, ensuring it is safe from loss, theft, unauthorized access, copying,
modification, use or disclosure during utilization, transmission and storage in
accordance with Section 13. Should any unauthorized breach occur, Supplier shall
notify Customer as soon as reasonably practicable, but no later than [*****]
after Supplier becomes aware of such breach


At Customer’s request or upon completion of Supplier's use of Customer's
Information, Supplier will return all copies of Customer’s Information to
Customer or, at Customer's request, will destroy Customer’s Information and
certify such destruction to Customer. If Customer requests the destruction of
any Customer’s Information, then Supplier will perform the destruction in
accordance with Customer’s instructions and will: (i) use the destruction
methods authorized by Customer (e.g.


[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.    
Page 7 of 19







--------------------------------------------------------------------------------




shredding or burning or electronic erasure); ii) protect the confidentiality of
Customer’s Information during the destruction process; (iii) not sub-contract
the destruction work without the prior written authorization of Customer; and
(iv) provide Customer with a destruction record confirming which Customer’s
Information has been destroyed, when, where and how. Supplier may retain a copy
of Customer’s Information for archival purposes only subject to Supplier’s
continuing obligations under this Section 5.
 
Supplier further agrees to defend, indemnify and hold Customer harmless from any
liability claims, damages, fines, penalties, costs, claims, demands and expenses
(including costs of defense, settlement and reasonable legal fees), arising from
or related to any breach of Sections [*****] by Supplier or Supplier's
employees. Supplier shall have the right to control such litigation or claim
(including the right to settle), subject to the consent of Customer, which
consent will not be unreasonably withheld or delayed.
  
Supplier recognizes that the disclosure of Customer’s Information may give rise
to irreparable injury and acknowledges that remedies other than injunctive
relief may not be adequate. Accordingly, Customer has the right to seek
equitable and injunctive relief to prevent the unauthorized disclosure of any
Customer’s Information, as well as such damages or other relief as is occasioned
by such unauthorized use or disclosure.


In the event Supplier is required to disclose Customer’s Information in
connection with any judicial proceeding or government investigation, then
Supplier shall promptly notify Customer and allow a reasonable time before
Supplier is required to disclose, for Customer to seek a protective order from
the appropriate court or government agency. Thereafter, Supplier may disclose
Customer’s Information but only to the extent required by law, subject to any
applicable protective order.


In addition, Supplier recognizes that its close association with Customer's
personnel and access to Customer's Information in the course of performing this
Agreement may enable Supplier to evaluate publicly available information about
Customer from an insider's perspective and that Customer's proprietary
information would be revealed if such evaluations were published. Therefore,
Supplier agrees not to publish, or help anyone publish, anything whatsoever
about Customer concerning the subject matter of this Agreement, except with the
prior written consent of Customer.


For the avoidance of doubt neither Customer nor Supplier shall be prevented from
making use of know-how and principles learned or experience gained of a
non-proprietary and non-confidential nature.


Information that Supplier deems confidential will be transmitted only to
Customer’s Program Manager in writing or a designee authorized in writing to
accept such information. At the time of such transmission, Customer’s Program
Manager will decide (i) if Customer agrees that the information is confidential,
(ii) if Customer needs the information, and (iii) if the answers to (i) and (ii)
are yes, what restrictions will be placed on its distribution within Customer.
If the answers to (i) and (ii) are not yes, Customer’s Program Manager will
promptly notify Supplier and any information considered by Supplier to be
confidential which is disclosed to Customer’s Program Manager shall be promptly
returned to Supplier. To the extent that items submitted to Customer


[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.    
Page 8 of 19







--------------------------------------------------------------------------------




by Supplier are marked “Vendor Confidential” or words to that effect, such
notation will serve as notice to third parties only and will create no
obligation upon Customer.


In the event Customer does accept such information, Customer agrees that it
shall treat the information with the same degree of care as it treats like
information of its own, for a period of [*****] after disclosure.


6. Supplier’s Collection and Handling of Personally Identifiable Data
THIS SECTION INTENTIONALLY OMITTED.


7. Third Party Agreements; Subcontracting
Attached as the Third Party Agreements Exhibit, is a list of all third party
agreements to which Supplier is a party that will affect or be affected by the
provision of the Services (the "Third Party Agreements"). Supplier shall provide
Customer with copies of the agreements and any amendments or changes thereto, to
the extent permitted by the terms thereof. Supplier shall abide by, and comply
with, the terms of the Third Party Agreements.


Each Party shall promptly upon discovery inform the other of any breach of, or
misuse or fraud in connection with any Third Party Agreements and shall
cooperate with each other to prevent or stay any such breach, misuse or fraud.


Supplier shall be responsible for: (i) notifying Customer of any performance
obligations, and maintaining any warranties, under the Third Party Agreements;
(ii) interfacing with the supplier, including problem resolution in respect of
the services provided under the Third Party Agreements; and (iii) providing
Customer reasonable notice of any renewal, termination or cancellation dates and
charges in respect of the Third Party Agreements. At Supplier's request and with
Customer's written consent, Supplier shall, to the extent permitted by the Third
Party Agreement, modify, terminate or cancel the Third Party Agreement. Any
modification, termination or cancellation charges or charges imposed upon
Supplier in connection with any such modification, termination or cancellation
shall be borne by Supplier.


Customer may contact, and have access to information from, third party suppliers
of services. In addition, Customer reserves the right to review the
competitiveness of such third party suppliers. Such review may involve joint
activities of Customer and Supplier (co-sourcing). When requested by Customer,
Supplier shall participate in any co-sourcing process and shall provide all
necessary support, at no charge to Customer.


Supplier will not subcontract a material portion of its obligations under this
Agreement without Customer’s written consent. If Customer consents to a
subcontracting arrangement, Supplier’s agreement with the approved subcontractor
shall be deemed to be a “Third Party Agreement” subject to this Section 7.
  
8. Continuous Improvement and Best Practices
Supplier shall: (i) on a continuous basis, as part of its total quality
management process, identify ways to improve the quality, service, performance
standards and technology for the Services,


[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.    
Page 9 of 19







--------------------------------------------------------------------------------




including through participation in initiatives of Customer's Worldwide
Purchasing; and (ii) identify and apply proven techniques and tools from other
installations within its operations that would benefit Customer either
operationally or financially. Supplier shall use commercially reasonable efforts
to advise Customer of any new developments relating to the Services, including
services, products and processes, that could reasonably be expected to have an
impact on Customer's business, and shall, upon Customer's request, assist in the
evaluation and testing of such developments in connection with the Services.
Implementation of any of the above shall only be made in accordance with Section
4. Without limiting the foregoing, Supplier shall use reasonable efforts to
inform Customer of any new services, products and processes Supplier is
developing or trends and directions of which Supplier is aware that may be
relevant to Customer's business.


9. Competitive Assessment - Benchmarking Procedure
THIS SECTION INTENTIONALLY OMITTED.


10. Exclusive Services; Key Employees; Supplier’s Personnel at Customer Sites
Unless otherwise agreed, Supplier agrees that it will not, during the Term
assign those persons who are listed as Key Employees in Appendix A to perform
similar services for a competitor in the same line of business as Customer. This
clause is subject to any limitations imposed by local law.


In addition, if applicable, the parties may designate certain employees as key
employees in Appendix A Supplier Contract Manager, Key Employees, Competitive
Process of this document. Before assigning an individual as a Key Employee,
whether as an initial assignment or as a replacement, Supplier shall notify
Customer of the proposed assignment, and shall introduce the individual to
appropriate representatives of Customer and shall provide Customer with a resume
and other information regarding the individual that may be reasonably requested
by Customer. Supplier's appointment of a Key Employee shall be subject to
Customer's written consent. Supplier and Customer shall meet as appropriate to
update the list of Key Employees.
 
Supplier shall not reassign or replace any Key Employee for [*****] after his or
her designation as a Key Employee, or with respect to Key Employees who are
identified by the Customer Project Manager as important to a particular project,
prior to the time that such project is completed to the reasonable satisfaction
of Customer, except for the reasons set forth below: (i) replacement or
reassignment of a Key Employee pursuant to Customer's written consent to such
reassignment; (ii) Key Employee's voluntary resignation from Supplier; (iii)
dismissal of Key Employee by Supplier for misconduct (e.g. fraud, drug abuse,
theft); or (iv) inability of Key Employee to work due to sickness or disability.
Other than for the reasons specified in the immediately preceding sentence,
Supplier may only replace or reassign a Key Employee after [*****]’ notice to
Customer. If Supplier replaces or reassigns a Key Employee in violation of this
provision, in addition to whatever rights and remedies Customer may otherwise
have, Supplier shall be responsible: (i) for replacing such Key Employee within
[*****] of the last day of such Key Employee's employment with Supplier; and
(ii) for training such Key Employee's replacement at Supplier's sole expense.


Supplier shall not without Customer's written consent (such consent not to be
unreasonably withheld) move more than [*****] of the Key Employees from
Customer's account during a [*****], except


[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.    
Page 10 of 19







--------------------------------------------------------------------------------




as a result of the termination or expiration of the Agreement or as a result of
a written request for reduction of Services.


When, in the performance of this Agreement, Supplier’s personnel are to be
located at Customer sites, Supplier will furnish a complete list of all
personnel to be located at Customer sites and Supplier shall be responsible for
all actions of its personnel. Supplier agrees to comply with all regulations and
policies at Customer sites, and Customer reserves the right to bar employees,
representatives or agents of Supplier from Customer sites for failure to observe
such regulations and policies. Supplier’s personnel shall in no event be
considered employees of Customer; Supplier will remain responsible for all
wages, taxes, benefits, payroll deductions, remittances, and other obligations
with respect to its personnel.


11. Information Gathering Practices; Ethical Representation
Without limiting Section 26, Supplier hereby agrees that its acquisition, use or
disclosure of information on behalf of Customer shall be in compliance with all
applicable laws and any information security or other policies or procedures
related to Personally Identifiable Data that Customer may provide to Supplier
and, in addition, shall be in compliance with the following ethical principle
excerpted from Customer Guidelines For Employee Conduct:


“[*****]”


Supplier further agrees that in the performance of Services under this Agreement
Supplier’s actions shall not in any manner be contrary or detrimental to the
best interests of Customer or its affiliated companies, and that Customer shall
be the sole judge of all such actions. In performing Services Supplier shall not
take any action in violation of the U.S. Foreign Corrupt Practices Act and shall
make no payment or transfer anything of value, directly or indirectly, to any
employee or a government or instrumentality thereof, international organization,
political party or official or candidate thereof, to influence any decision to
obtain or retain business or secure other advantage. Supplier shall inform
Customer of any laws in the nature of lobbying registration or disclosure which
may be found to apply to the Services, and assist Customer in its consideration
of and compliance with any such requirements.


12. Malicious Software.
Supplier specifically warrants and agrees that Supplier will not introduce
malicious software into Customer’s equipment, database(s) or network(s). In the
event that Supplier introduces malicious software, Supplier will work with
Customer to immediately remove such malicious software from all infected
equipment, database(s) and network(s) and will restore such equipment,
database(s) and network(s) to their original state.




[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.    
Page 11 of 19







--------------------------------------------------------------------------------




13. [*****] and Other [*****];
Attached as for [*****] and [*****] are Customer’s [*****] with respect to
[*****] and [*****] when Services or Deliverables include the [*****] or [*****]
of [*****] or [*****].


14. Force Majeure.
Any delay or failure of either party to perform its obligations shall be excused
if Supplier is unable to produce, sell or deliver, or Customer is unable to
accept delivery, buy or use, the goods or services covered by this Agreement, as
the result of an event or occurrence beyond the reasonable control of the party
and without its fault or negligence, including, but not limited to, acts of God,
actions by any governmental authority (whether valid or invalid), fires, floods,
windstorms, explosions, riots, natural disasters, wars, sabotage, labor problems
(including lockouts, strikes and slowdowns), inability to obtain power,
material, labor equipment or transportation, or court injunction or order;
provided that written notice of such delay (including the anticipated duration
of the delay) shall be given by the affected party to the other party as soon as
possible after the event or occurrence (but in no event more than [*****]
thereafter). During the period of such delay or failure to perform by Supplier,
Customer, at its option, may purchase goods and services from other sources and
reduce its schedules to Supplier by such quantities, without liability to
Supplier, or have Supplier provide the goods and services from other sources in
quantities and at times requested by Customer, and at the price set forth in
this Agreement. In addition, Supplier at its expense shall take such actions as
are necessary to ensure the supply of goods and services to Customer for a
period of at least [*****] during any anticipated labor disruption or resulting
from the expiration of Supplier’s labor contract(s). If requested by Customer,
Supplier shall, within [*****], provide adequate assurances that the delay shall
not exceed [*****]. If the delay lasts more than [*****] or Supplier does not
provide adequate assurance that the delay will cease within [*****], Customer
may immediately terminate this Agreement without liability.


15. Term
Unless earlier terminated as provided in Sections 16 and 17, this Agreement is
effective as of the date of the last signature below, and will have an initial
term ending on December 31, 2026 The foregoing notwithstanding, this Agreement
may be terminated as provided in Section [*****].


16. Termination for Insolvency; Breach or Nonperformance


A. Insolvency
Customer may immediately terminate this Agreement without liability to Supplier
in any of the following or any other comparable events: (i) insolvency of
Supplier; (ii) filing of a voluntary petition in bankruptcy by Supplier; (iii)
filing of any involuntary petition in bankruptcy against Supplier; (iv)
appointment of a receiver or trustee for Supplier; or (v) execution of an
assignment for the benefit of creditors by Supplier, provided that such
petition, appointment or assignment is not vacated or nullified within [*****]
of such event. Supplier agrees that it shall reimburse Customer for all costs
incurred by it in connection with any of the foregoing, including, but not
limited to, all attorneys’ or other professional fees.


B. Termination for Breach or Nonperformance; Sale of Assets or Change in
Control.


[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.    
Page 12 of 19







--------------------------------------------------------------------------------




Either party may immediately terminate this Agreement without liability to the
other party if the other party repudiates or breaches any of the terms of this
Agreement, and does not correct such failure or breach within [*****] after
receipt of written notice from the non-breaching party. In addition, Customer
may terminate this Agreement upon giving at least [*****] notice to Supplier,
without liability to Supplier, if Supplier (i) sells, or offers to sell, a
material portion of its assets, or (ii) sells or exchanges, or offers to sell or
exchange, or causes to be sold or exchanged, a sufficient amount of its stock
that effects a change in the control of Supplier.


17. Termination for Convenience
In addition to any other rights of Customer to terminate this Agreement,
Customer may, at its option, immediately terminate all or any part of this
Agreement, at any time and for any reason, by giving written notice to Supplier.
Upon such termination, Customer shall pay Supplier for all Services performed
that have not been paid as of the date of termination. Customer shall not be
liable for and shall not be required to make payments to Supplier, directly or
on account of claims by Supplier’s subcontractors, for loss of anticipated
profit, unabsorbed overhead, interest on claims, facilities and equipment
rearrangement costs or rental, unamortized depreciation costs, or general and
administrative burden charges from termination of this Agreement. Within [*****]
from the effective date of termination, Supplier shall submit a comprehensive
termination claim to Customer, with sufficient supporting data to permit
Customer’s audit, and shall thereafter promptly furnish such supplemental and
supporting information as Customer shall request. Customer or its agents shall
have the right to audit and examine all books, records, facilities, work,
material, inventories and other items relating to any termination claim of
Supplier.


18. Termination Assistance
In the event of the expiration or termination of all or of part of the Services
being provided under the Agreement, Supplier shall, upon Customer's request,
continue to provide the Services which were provided by Supplier prior thereto
and any new services requested by Customer that may be required to facilitate
the transfer of the affected Services to Customer or a third party service
provider, as applicable, or Customer's designee, including, providing to
Customer or third party personnel training in the performance of the affected
Services (collectively, the "Termination Assistance Services") in accordance
with the following:


A
At no additional cost, Supplier shall provide to Customer and any designated
third party service provider: (i) in writing, to the extent available,
applicable requirements, standards, policies, operating procedures and other
documentation relating to the affected execution environment of the Services;
(ii) answer all reasonable and pertinent verbal or written questions from
Customer regarding the Services on an "as needed" basis as agreed upon by
Customer and Supplier; and (iii) necessary access to the systems and sites from
which the Services were provided.



B
If requested by Customer, Supplier shall assist Customer in developing a plan
that shall specify the tasks to be performed by the parties in connection with
the Termination Assistance Services and the schedule for the performance of such
tasks.





[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.    
Page 13 of 19







--------------------------------------------------------------------------------




C
Supplier shall provide the Termination Assistance Services for a period of up to
[*****] from the date of termination of this Agreement (the "Termination
Assistance Period"), at prices no worse to Customer than those for comparable
services prior to termination.



D
Upon request from Customer to the extent permitted by third party contracts,
Supplier shall do the following:



(i)
Supplier shall make available any hardware owned or leased by Supplier dedicated
to the performance of the Services (“Supplier Hardware”) by allowing Customer or
its designee to (a) purchase any Supplier Hardware, at net book value; and/or
(b) assume the lease of any Supplier Hardware leased by Supplier.



(ii)
Supplier shall transfer or assign, upon Customer's request, any third party
contracts applicable to the Services for maintenance, disaster recovery services
or other necessary third party services being used by Supplier and dedicated to
the performance of the Services, to Customer or its designee, on terms and
conditions acceptable to all applicable parties.



(iii)
Supplier shall license to Customer, or assist Customer in obtaining a license
to, software then being used by Supplier in providing the Services.



E
Supplier shall provide to Customer, in the form and with the content requested
by Customer, inventories of the hardware and software used in connection with
the provision of the Termination Assistance Services as needed.



F
Supplier acknowledges and agrees that it shall have an absolute and
unconditional obligation to provide Customer with Termination Assistance
Services and Supplier's quality and level of performance during the Termination
Assistance Period shall continue to comply with all requirements of this
Agreement.



19. Indemnification
To the fullest extent permitted by law, Supplier must defend, indemnify and hold
harmless Customer, its affiliates and their respective present, former, and
future shareholders, employees, contractors, successors and assigns
(collectively, “Indemnified Parties”) against all damages, losses, costs,
expenses (including reasonable attorneys’ fees, costs and expenses) and other
liabilities arising out of any claims, demands, suits, or causes of action by
third parties (collectively, “Claims”), arising out of or in connection with
this Agreement (including claims of negligence by the employees or contractors
of either party) which result or are claimed to result in whole or in part from:
(i) any act or omission of Supplier, its affiliates or their employees or
contractors; (ii) any breach of this Agreement by Supplier its affiliates or
their employees or contractors; (iii) the violation of any intellectual property
rights of third parties caused by Supplier, its affiliates or their employees or
contractors resulting from Customer, its affiliates’ or their personnel’s use of
the Services as provided in Section 2: (iv) the performance of Services


[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.    
Page 14 of 19







--------------------------------------------------------------------------------




under the Agreement; or (v) the violation by Supplier, its affiliates or their
employees or contractors of any law or regulation.


Supplier has the right to control the defense of any Claim; provided however,
that Customer may, at its election and at any time, take control of the defense
and investigation of any Claim at the cost and expense of Customer. Upon
Supplier’s request, Customer will reasonably cooperate in such defense.


20. Insurance
During the term of this Agreement, Supplier will maintain policies of insurance
in the types and amounts set forth in the Insurance Exhibit. All such insurance
policies will be issued by reputable insurance companies rated “[*****]” or
better by [*****]. If such policies do not contain a [*****] of [*****]
provision, they will be [*****] to provide [*****].


21. Right to Audit
Customer, at its expense, has the right to enter onto Supplier’s premises to
review and/or audit the appropriate records, including the administrative
procedures of Supplier, to substantiate the charges invoiced under this
Agreement and to otherwise confirm compliance by Supplier with its obligations
relating to Customer’s Information and otherwise under this Agreement. Supplier
will preserve all pertinent documents for the purpose of auditing charges
invoiced by Supplier for a period of [*****] after [*****], or such longer
period as Customer specifies in this Agreement. Supplier further agrees to
cooperate fully with Customer with all reasonable requests of Customer during
review(s) or audit(s) and agrees that such audit may be used as a basis for
settlement of disputes which might arise regarding payments or otherwise under
this Agreement. Where Supplier utilizes the services of third parties, Supplier
must include in its contracts with such third parties a “right to audit” clause
with terms and conditions substantially similar to those set out in this Section
21.


22. Notices.
Except as otherwise specifically provided for in this Agreement, all notices
required or permitted to be given by either party under or in connection with
this Agreement will be in writing and will be deemed duly given when personally
delivered or sent by registered or certified mail, return receipt requested,
postage prepaid, or by prepaid recognized overnight delivery service, or by
facsimile confirmed by letter, to the other party at the address set forth
below, or such other address as may be requested by either party by like notice:






[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.    
Page 15 of 19







--------------------------------------------------------------------------------




If to Supplier:
Telenav, Inc.
100 Galleria Officentre, Suite 428
Southfield, MI 48034
Attention: [*****]


With a copy to:
Telenav, Inc.
4655 Great America Parkway, Suite 300
Santa Clara, CA 95054
Attention: [*****]
Facsimile: [*****]


 
 
If to Customer:
General Motors Holdings LLC
400 Renaissance Center
P.O. Box 400
Detroit, MI 48265-4000
Attention: [*****]
[*****]Facsimile: [*****]


With a copy to:
General Motors Holdings LLC
400 Renaissance Center
P.O. Box 400
Detroit, MI 48265-4000
Attention : [*****]
[*****]Facsimile: [*****]





[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.    
Page 16 of 19







--------------------------------------------------------------------------------




23. Remedies; Limitation of Liability
The rights and remedies reserved to a party in this Agreement shall be
cumulative with, and additional to, all other or further remedies provided to a
party in law or equity. Subject to the exclusions set forth below, neither
Customer nor the Supplier shall be liable to the other for any [*****] arising
out of or relating to this Agreement, whether based on an action or claim in
contract, equity, negligence, tort (including strict liability) or otherwise,
for events, acts or omissions in an [*****] amount in [*****] of [*****]
([*****]) the [*****], and subject to the exclusions set forth below, neither
party shall be liable to the other party for [*****] (including [*****] or
[*****]) or other [*****] that arise out of or are related to performance under
this Agreement, whether based on an action or claim in contract, equity,
negligence, tort (including strict liability) or otherwise.


The exclusions of liability set forth above are not applicable to: (i) either
party’s liability resulting from bodily injury or death or from damage to any
real or personal property, (ii) either party’s indemnity obligation, including
but not limited to the intellectual property or proprietary rights indemnity, as
set forth in this Agreement, (iii) any breach of confidentiality obligations
undertaken in Sections 5 and 6 of this Agreement, (iv) any breach or violation
of a party’s intellectual property or proprietary rights, (v) liability
resulting from a party’s [*****] or [*****] or [*****].


24. Setoff/Recoupment
In addition to any right of setoff or recoupment provided by law, all amounts
due to Supplier shall be considered net of indebtedness of Supplier and its
affiliates/subsidiaries to Customer and its affiliates/subsidiaries; and
Customer shall have the right to setoff against or to recoup from any amounts
due to Supplier and its affiliates/subsidiaries from Customer and its
affiliates/subsidiaries.


25. No Advertising
Supplier shall not, without first obtaining the written consent of Customer, in
any manner advertise or publish the fact that Supplier has contracted to furnish
Customer the goods or services covered by this Agreement, or use any trademarks
or trade names of Customer in Supplier’s advertising or promotional materials.


26. Compliance with Laws; Employment/Business Practices
Supplier, and any goods or services supplied by Supplier, shall comply with all
applicable laws, rules, regulations, orders, conventions, ordinances or
standards of the country(ies) of destination or that relate to the manufacture,
labeling, transportation, importation, exportation, licensing, approval or
certification of the goods or services, including, but not limited to, those
relating to environmental matters, data protection and privacy, wages, hours and
conditions of employment, subcontractor selection, discrimination, occupational
health/safety and motor vehicle safety. Supplier further represents that neither
it nor any of its subcontractors will utilize child, slave, prisoner or any
other form of forced or involuntary labor, or engage in abusive employment or
corrupt business practices, in the supply of goods or provision of services
under this Agreement. At Customer’s request, Supplier shall certify in writing
its compliance with the foregoing. Supplier shall indemnify and hold Customer
harmless from and against any liability claims, demands or


[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.    
Page 17 of 19







--------------------------------------------------------------------------------




expenses (including attorney’s or other professional fees) arising from or
relating to Supplier’s noncompliance.


27. No Implied Waiver
The failure of either party at any time to require performance by the other
party of any provision of this Agreement shall in no way affect the right to
require such performance at any time thereafter, nor shall the waiver of either
party of a breach of any provision of this Agreement constitute a waiver of any
succeeding breach of the same or any other provision.


28. Assignment
Customer may assign or otherwise transfer this Agreement and its rights or
obligations under this Agreement to any affiliated or successor company or to
any purchaser of a substantial part of Customer’s business to which this
Agreement relates. In addition, Customer may sublicense or otherwise delegate,
in whole or in part, this Agreement and its rights or obligations under this
Agreement to any such affiliate, successor or purchaser. Customer will provide
Supplier written notice of any such assignment, transfer, sublicense or other
delegation.


29. Relationship of Parties
Supplier and Customer are independent contracting parties and nothing in this
Agreement shall make either party the agent or legal representative of the other
for any purpose whatsoever, nor does it grant either party any authority to
assume or to create any obligation on behalf of or in the name of the other.


30. Governing Law; Jurisdiction
This Agreement is to be construed according to the laws of the State of
Michigan, excluding the provisions of the United Nations Convention on Contracts
for the International Sale of Goods and any conflict of law provisions that
would require application of another choice of law. Any action or proceedings by
Customer against Supplier may be brought by Customer in any court(s) having
jurisdiction over Supplier or, at Customer’s option, in the court(s) having
jurisdiction over Customer’s location, in which event Supplier consents to
jurisdiction and service of process in accordance with applicable procedures.
Any actions or proceedings by Supplier against Customer may be brought by
Supplier only in the court(s) in the State of Michigan


31. Severability
If any term(s) of this Agreement is invalid or unenforceable under any statute,
regulation, ordinance, executive order or other rule of law, such term(s) shall
be deemed reformed or deleted, as the case may be, but only to the extent
necessary to comply with such statute, regulation, ordinance, order or rule, and
the remaining provisions of this Agreement shall remain in full force and
effect.


32. Dispute Resolution
All disputes between the parties shall initially be referred to the individuals
that Supplier and Customer have assigned to this project (the “Project
Managers”). If the Project Managers are unable to resolve the dispute within
[*****] (or such other date agreed upon by the Project Managers) after referral
of the matter to them, the parties shall notify their respective senior
management of the dispute. Upon notification to senior management, senior
management may, if both parties agree,


[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.    
Page 18 of 19







--------------------------------------------------------------------------------




meet to resolve the dispute, but if senior management is unable to resolve the
dispute then (whether or not such a meeting takes place) within [*****] of
referral (or such other period as the parties may agree), the parties may agree
to submit the dispute to non-binding mediation before an independent dispute
resolution mediator. If the parties are thereafter unable to resolve the dispute
(whether or not such a mediation takes place) within [*****] of referral (or
such other period as the parties may agree), the parties may pursue other
available legal and equitable remedies


33. Entire Agreement
This Agreement, together with the attachments, exhibits, supplements or other
terms of Customer specifically referenced in this Agreement, constitutes the
entire agreement between Supplier and Customer with respect to the matters
contained in this Agreement and supersedes all prior oral or written
representations and agreements. Except as expressly set forth hereinbelow, in
the event of any conflict between the terms and conditions set forth in the body
of this Agreement and the terms set forth in any of the exhibits attached
hereto, the terms in the body of this Agreement will prevail. This Agreement may
only be modified by a written agreement signed by an authorized representative
of each of the parties.


IN WITNESS WHEREOF, the parties have executed this Agreement, in multiple
counterparts, each of which shall be considered an original, on the date
indicated below.
    


GENERAL MOTORS HOLDINGS LLC
   
By: /s/ Tanya Skilton          
   
Name: Tanya Skilton         
               (printed)
Title: Director Purchasing Advanced    Technology


Date: March 7, 2017         




TELENAV, INC.
   
By: /s/ Michael Strambi          
   
Name: Michael Strambi         
               (printed)


Title: Chief Financial Officer, Telenav, Inc.   


Date: 2/24/17               




 
 

Exhibits:
Appendix A - Supplier Contract Manager, Key Employees, Competitive Process
Statement of Work Exhibit A including Data Map dated [*****]
Service Levels Exhibit B
Pricing and Compensation Exhibit C
SOW BPO G001 GM Governance Model Exhibit D
Third Party Agreements Exhibit E
Insurance Exhibit F
Third Party Information Security Requirements Exhibit G
Standard Security Questionnaire Exhibit G-1
Vehicle Services Cybersecurity Requirements for Third Parties Exhibit H
Custody and Processing of Personal Information Exhibit I
Supplier Travel Expense Policy Exhibit J


[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.    
Page 19 of 19







--------------------------------------------------------------------------------





Appendix A


Supplier Contract Manager, Key Employees, Competitive Process
Section A. Supplier Contract Manager
Position/Person
Name
Initial Commitment
Percentage of Commitment
Supplier Account Executive
[*****]
1 year
100%



 
Section B: Key Employees
Key Employee Name
Role
 
 
 
 
 
 
 
 





[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------





Exhibit A


Statement of Work


[*****]




[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------





Service Levels Exhibit B






1.
Definitions

a.
Availability: The percentage resulting from the following calculation:

[1-(Down Time/Total Time)] x 100
Availability percentage shall be expressed to [*****] with the [*****] rounded
up or down to the nearest [*****] of a [*****].
b.
Down Time: The number of [*****] the Service is not operational during a [*****]
and excludes scheduled downtime.

c.
Hours of Operation: 24 hours a day and 365 days a year.

d.
Scheduled Down Time: The number of [*****] of down time incurred during
scheduled maintenance.

e.
Scheduled Maintenance: The number of [*****] of maintenance that is scheduled in
advance. Scheduled Down Time shall occur within the Scheduled Maintenance
window. Any down time outside of the maintenance window will be counted against
the availability calculations.

f.
Total Time: The total number of [*****] in a given [*****].



2.
[*****] Availability Performance Commitment: Telenav will ensure that the
Service maintains a [*****] Availability of [*****]



3.
Service Latency

Telenav will use [*****] efforts to fulfill end user requests for Services in
accordance with the Table below for each [*****]. This includes delivery of all
bytes of the response (content plus protocol overhead) that Telenav controls.
Latency shall be defined to apply only to the interval pertaining to [*****] and
[*****] within the [*****].


[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]



These requirements are specific to the portion of [*****] incurred within
Telenav’s span of control within [*****] and will be measured from the [*****]
nearest to Telenav’s [*****]. The latency introduced by the LTE network, and
other elements of the wireless network are excluded from the latency
measurements described above. For clarity, the parties agree not to include
[*****] which is subject to too many variables.




[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------





Exhibit C




Pricing and Compensation
Relating to [*****] Services




[*****] Pricing: Pricing for Services to be delivered to Customer vehicles for
[*****] shall be based on the purchase contracts entered into between Customer
and Supplier under the Product 1 Terms and modifications thereto using
Customer’s [*****] and shall be subject to the terms of this Agreement.


[*****] License Fees for [*****] not to exceed:




 
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]



Pricing for [*****] and [*****] Customer vehicles, including [*****] and [*****]
for both[*****]and [*****], are subject to negotiation and mutual written
agreement of the Parties.


License Fee Reporting:


On or before the [*****] of each [*****], Customer shall prepare and submit to
Supplier a written report with:


•
[*****] detail



•
[*****] by







[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------







GM Governance Model Exhibit D
[*****]
Third Party Agreements Exhibit E
[*****]
Insurance Exhibit F
[*****]
Third Party Information Security Requirements Exhibit G
[*****]
Standard Security Questionnaire Exhibit G-1
[*****]
Vehicle Services Cybersecurity Requirements for Third Parties Exhibit H
[*****]
Custody and Processing of Personal Information Exhibit I
[*****]
Supplier Travel Expense Policy Exhibit J
[*****]




[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

